Citation Nr: 0311465	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  02-19 352	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Timeliness of the request for waiver of the recovery of an 
overpayment of death pension benefits in the amount of 
$21,415, to include the issue of whether the overpayment was 
properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from April 1973 to March 
1976.  He died in January 1998.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 decision by the Department of 
Veterans Affairs (VA) Debt Management Center (DMC) in Fort 
Snelling, Minnesota, which denied the appellant's request for 
a waiver as untimely.  In November 2002, the Committee on 
Waivers and Compromises (COWC) at the VA Regional Office (RO) 
in St. Petersburg, Florida, confirmed the denial of the 
waiver as untimely.  


REMAND

Preliminary review of the evidentiary record in this case 
indicates that the overpayment at issue appears to have 
resulted from the retroactive termination of the appellant's 
death pension award, after it was learned by the RO that she 
failed to report, in a timely fashion, receipt of countable 
annual income.  

Under the applicable regulations, a request for waiver of an 
indebtedness shall only be considered if made within 180 days 
following the date of notice of the indebtedness to the 
debtor.  The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by the VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requestor's actual receipt of the notice of indebtedness.  38 
U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2002).

In the case at hand, the notice, in the form of a preprinted 
computer letter, was mailed on October 4, 2001.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a computer-generated letter is presumed to have been 
issued in the normal course by VA.  See Warfield v. Gober, 10 
Vet. App. 483, 486 (1997).  Furthermore, there is no 
evidence, nor does the appellant contend, that the notice, 
which was sent to the appellant's latest address of record, 
was returned as undeliverable or that the appellant had 
notified VA of a change in address and that VA sent the 
notice, but to the wrong address.  Therefore, clear evidence 
has not been presented to rebut the presumption of regularity 
with regard to the appellant receiving the notice in this 
case.  See Woods v. Gober, 14 Vet. App. 214 (2000).

The appellant contends, however, that she was timely in 
requesting a waiver of the overpayment and, in turn, should 
be entitled to a waiver due to financial hardship.  The 
appellant claims that she sent a letter to VA in November 
2001, asking for a waiver of the overpayment after receiving 
VA's October 2001 preprinted computer letter informing her of 
the overpayment and her right to ask for a waiver.  That 
preprinted computer letter instructed that waiver requests be 
sent to the DMC.  There is no evidence in the claims file 
that such a letter was, or was not, received by VA, nor is 
there any indication that the DMC had been contacted to see 
what correspondence it may have received from the appellant 
between October 2001 and May 2002 to ascertain whether the 
appellant filed a timely waiver request.  

The appellant maintains that, in November 2001, the 
operations of the Greenacres postal facility in Lake Worth, 
Florida, was seriously disrupted due to anthrax contamination 
and this could explain why VA cannot locate her November 2001 
letter.  She states that she wrote VA again in April 2002, 
repeating the gist of her November 2001 letter and attaching 
a letter from her sister in support of her waiver request.  
The RO received the appellant's and her sister's April 2002 
letters, postmarked May 3, 2002, on May 6, 2002.  This was 
approximately one month after expiration of the 180-day 
period.  

The Board acknowledges that news reports reflect that the 
American Media building in Boca Raton, Florida, received its 
mail from the Greenacres postal facility in Lake Worth, 
Florida.  It is unclear whether this fact seriously disrupted 
the processing of outgoing mail and could account for 
nonreceipt of the appellant's claimed November 2001 waiver 
request.  Consequently, the Board has determined that 
additional development is required.  The RO should contact 
the Greenacres postal facility in Lake Worth, Florida, to 
ascertain the impact of the September 2001 anthrax incident 
at the American Media building on mail processing during 
October and November 2001.  Moreover, the RO should contact 
the DMC to see what correspondence, if any, it may have 
received from the appellant between October 2001 and May 2002 
to ascertain whether she had filed a timely waiver request.

The Board further notes that a January 2003 informal hearing 
presentation by the appellant's representative may be 
construed as raising the issue of whether the assessed 
overpayment was properly created.  The appellant's 
representative, in essence, claims the record is unclear as 
to how VA came to its conclusion concerning the overpayment.  
The Court has held that when the validity of a debt is 
challenged, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor 
may dispute the amount or existence of a debt, which is a 
right that may be exercised separately from a request for 
waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) 
(2002); see also VAOPGCPREC 6-98.  The propriety and amount 
of the overpayment at issue are matters that are integral to 
a waiver determination.  See Schaper, 1 Vet. App. at 434.  As 
such, the Board believes that further action by the RO to 
determine whether the creation of the debt at issue was 
proper is needed prior to further appellate consideration.

The Board observes that the contentions raised on appeal and 
a determination of whether the creation of the debt at issue 
was proper are so closely tied together with each other and 
the issue of whether the waiver request was timely, or needed 
in the first place, cannot be rendered until a decision on 
whether the debt was properly created has been rendered, and 
thus are "inextricably intertwined."  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  The Board must 
therefore defer action on the issue of whether the waiver 
request was timely at this time.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should contact the Greenacres 
postal facility in Lake Worth, Florida, 
and ask them to indicate what impact the 
September 2001 anthrax incident at the 
American Media building in Boca Raton, 
Florida, had on mail processing during 
October and November 2001.  In 
particular, the postal service should 
comment on whether the processing of 
outgoing mail was disrupted, or slowed, 
and whether they had received complaints 
that outgoing mail sent from Lake Worth 
in November 2001 was delayed or never 
received.  The postal facility's response 
should be associated with claims file.

2.  The RO should obtain copies of all 
available records related to the matter 
on appeal maintained by the DMC, 
including any correspondence received 
from the appellant during the period from 
October 2001 through May 2002.  The RO 
should document the efforts to obtain 
these records from the DMC.  All relevant 
information received should be added to 
the claims file.

3.  The RO should include in the record 
verification that the appellant received 
income during the period in issue, which 
led to the overpayment.  The RO should 
indicate whether income was from wages, 
interest, or other sources, and in what 
amounts.  Copies of all documents 
regarding the appellant's receipt of 
income during the period in issue should 
be incorporated into the claims file.  

4.  The RO should set forth in the record 
a written paid and due audit of the 
appellant's death pension account for the 
period of the overpayment.  This audit 
should reflect, on a month-by-month 
basis, the amounts actually paid to the 
appellant, unreimbursed medical expenses, 
if any, as well as the amounts properly 
due.  The RO should indicate whether the 
appellant received income, and in what 
amounts, during the overpayment period.  
A copy of the written audit should be 
inserted into the claims file and another 
provided to the appellant.

5.  The RO should then adjudicate the 
issue of whether the overpayment of death 
pension benefits at issue was properly 
created and the amount of such 
overpayment.  A comprehensive explanation 
of the RO's reasons and bases for that 
decision should be prepared and 
incorporated into the claims folder.  The 
RO should set forth the laws and 
regulations which establish the basis for 
the creation of the overpayment.  If it 
is determined that any or all of the 
overpayment at issue was improperly 
created, award action should be taken to 
rectify the error.  In any case, if is 
determined that the overpayment was 
properly created, the RO should furnish 
the appellant and her representative 
notification of appellate rights.  If the 
appellant files a timely notice of 
disagreement, she and her representative 
should be provided with a statement of 
the case as required by 38 U.S.C.A. § 
7105(d) (West 2002) as to this issue, 
with citations to the controlling law and 
regulations, including, but not limited 
to 38 C.F.R. §§ 3.271, 3.272, 3.273 and 
3.660 (2002), and afforded the 
opportunity to file a substantive appeal. 

6.  After the actions requested above 
have been completed, the case should be 
referred to the COWC to review the record 
and reconsider the appellant's request 
for waiver and whether it was timely, 
including any additional evidence 
obtained by the RO on remand.  A formal, 
written record of the COWC's decision, 
including an analysis of the various 
elements to be considered, should be 
prepared and placed in the claims file.  
A supplemental statement of the case is 
not the appropriate means for 
accomplishing this task, under proper 
appellate guidelines.

7.  If the COWC's determination remains 
unfavorable to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case, which 
sets forth and considers all of the 
applicable legal criteria pertinent to 
this appeal, including 38 C.F.R. §§ 1.963 
and 1.965 (2002).  This document should 
further reflect detailed reasons and 
bases for the decision reached.  When the 
above development has been completed, the 
appellant and her representative should 
be afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant and her representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




